Citation Nr: 0013699	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-20 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $20,264.66, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January to July 1963 and from April 1965 to January 1968.

In February 1997, a Committee on Waivers and Compromises 
(Committee/COWC) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, determined 
the veteran was not entitled to a waiver of recovery of a VA 
loan guaranty indebtedness in the amount of $20,264.66, plus 
accrued interest.  He appealed to the Board of Veterans' 
Appeals (Board).

In his July 1997 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the RO before 
a Member of the Board (i.e., a Travel Board hearing).  The RO 
scheduled his hearing for September 1997, but it was to be 
conducted by the Committee at the RO-instead of by a 
Member of the Board.  The veteran contacted the RO prior to 
the date of the hearing and indicated he would not be able to 
attend it because he would be recuperating from surgery.  
Consequently, he asked the RO to reschedule his hearing.  The 
RO rescheduled it for October 1997 and notified him of the 
date, time, and location of it, but he failed to report for 
the hearing.  The RO subsequently contacted his 
representative in November 1997 inquiring as to whether he 
still wanted a hearing and, if so, the type of hearing he 
wanted (Travel Board, etc.).  The representative indicated he 
did not think the veteran still wanted a Travel Board 
hearing, but that he would speak with him concerning the 
matter to see exactly what he wanted.  The RO again contacted 
the representative later that month concerning the matter, 
and he indicated he was still in the process of checking with 
the veteran.  The representative said he would let the RO 
know the veteran's response.  In December 1997, the 
representative asked the RO to contact the veteran, 
personally, to see how he wanted to proceed, and to have him 
contact the representative.  The RO contacted the veteran, 
and he said he would speak with his representative.  The RO 
contacted the representative later that month to see whether 
the veteran had contacted him.  The representative said he 
hadn't.  The representative also said he would try to contact 
the veteran, himself.  When the RO did not hear anything from 
the veteran or his representative concerning the hearing 
request, the RO sent him another letter in March 1998 
requesting that he clarify whether he still wanted a hearing 
and, if so, the type of hearing he wanted.  He responded 
later that month that he wanted a hearing before the 
Committee.  His hearing before the Committee was held in May 
1998.

In March 1999, because he still had not specifically stated 
that he did not want a hearing at the RO before a Member of 
the Board (i.e., a Travel Board hearing), the RO sent the 
veteran another letter asking him if he still wanted this 
type of hearing.  The RO requested that he respond within 60 
days and informed him that if he did not, it would be assumed 
he no longer wanted a Travel Board hearing, and the RO would 
proceed to certify his appeal to the Board.  The RO also 
notified him that he could contact that office if he had 
questions or needed additional information and, for his 
convenience, the RO provided the address and a toll-free 
telephone number, with the appropriate extension.  He did not 
respond to the RO's request that he clarify whether he still 
wanted a Travel Board hearing, and his representative 
confirmed in his October 1999 statement (on VA Form 646) that 
the hearing before the Committee was sufficient and the only 
one wanted.  The representative here in Washington, D.C., 
also did not mention that the veteran still wants a Travel 
Board hearing in his November 1999 statement.  Therefore, 
the Board deems his request for such a hearing withdrawn.  
38 C.F.R. § 20.704.


REMAND

In November 1987, the veteran obtained a loan in the amount 
of $117,500.00 to purchase a home, which he secured with 
financing obtained through a VA home loan guaranty program.  
He subsequently defaulted on the loan in April 1991, and that 
eventually led to a public auction and VA obtaining the 
property for $76,338.50 through a foreclosure sale in January 
1992.  VA resold the property in July 1992 for $87,500.00, 
thereby resulting in a loan guaranty indebtedness of 
$20,264.66, plus accrued interest.

In January 1997, the veteran requested that VA waive the 
recovery of his loan guaranty indebtedness.  The Committee at 
the RO denied his request in February 1997 based upon a 
determination that he did not timely file for a waiver-that 
is, within 1 year of being notified by certified mail-return 
receipt requested, of the indebtedness.  See 38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).  He contested the 
Committee's decision, and this appeal ensued.

During his May 1998 hearing, and in several written 
statements he submitted at other times during the course of 
his appeal, the veteran insisted that he never received 
proper notice that he had the option of requesting a waiver 
of his loan guaranty indebtedness until long after the fact, 
just before he filed his claim in January 1997.  His wife and 
representative also have alleged that he did not receive 
proper notice of the waiver option, and his representative 
maintains there is nothing currently in the record to 
document that he actually did, making particular note of the 
fact that a copy of the letter the RO supposedly sent him is 
not in the claims folder or in the loan guaranty folder.  The 
RO determined, however, the veteran did receive proper 
notice-pointing out that his wife signed the certified mail-
return receipt requested form on July 22, 1992.  The RO 
placed a copy of that form, with her signature, in the 
record.  The RO also placed in the record a copy 
of the standard form letter #106, from the Debt Management 
Center (DMC), which reportedly is sent to all veterans in 
these types of situations notifying them, among other things, 
of the amount of their loan guaranty indebtedness; of their 
right to dispute the debt, including the amount of it; and, 
as an alternative option, of their right to request a waiver 
of the debt.  The RO has all but acknowledged, nonetheless, 
that it cannot produce a copy of the actual letter it sent 
the veteran, but believes there is sufficient evidence of 
record, without it, to support the decision to deny his 
waiver request.

Other evidence of record indicates the veteran contacted the 
RO in August 1992, shortly after the time in question, and 
indicated he could not pay off the debt in one lump sum, but 
that, as an alternative, he was willing to pay it off 
incrementally by remitting $100 every month until the economy 
improved when, hopefully, he could pay more until his account 
was no longer in arrears.  The RO apparently agreed to that 
method of payment, and he made payments under that 
arrangement from August 1992 to September 1996.  He contacted 
the RO in October 1996 and indicated that his wife recently 
had been in an automobile accident, sustaining multiple 
injuries, and that her doctors also had discovered she had 
a brain aneurysm, which would require that she quit working 
indefinitely while awaiting surgery.  Consequently, he asked 
that the RO allow him to temporarily suspend making his 
payments (for about 6 months or so) until his wife's doctors 
determined whether she would be permanently disabled.  He 
also indicated they were contemplating filing for bankruptcy 
due to the gravity of their financial situation.  His wife's 
treating physician submitted a statement in February 1997 
indicating she still was receiving rehabilitative treatment 
for the brain aneurysm, and that, although he expected her to 
eventually return to work, he could not specify an exact date 
at that time.

More recently, in August 1997, the veteran's wife submitted a 
statement indicating she recently had returned to work, but 
only on a part-time basis (20 hours a week), and that the 
veteran was going to be on leave from work for about 4 months 
because he was going to undergo total knee replacement 
surgery.  As a result, she requested another temporary 
suspension from having to make payments on their loan 
guaranty indebtedness.  A Veterans Benefits Administration 
(VBA) counselor also apprised the Committee of this in an 
electronic inter-office memorandum (e-mail) that same month, 
and one of the veteran's treating physicians confirmed in 
another statement that month that he would be physically 
disabled (and unable to work) from September 1997 to some 
undetermined date in the future because of degenerative joint 
disease in his left knee.

In other testimony during his May 1998 hearing, the veteran 
indicated that, although he had returned to work, he may not 
be employed much longer because of the poor condition of his 
knees (noting he had undergone total replacement surgery on 
both knees, and not just one of them), and that he also had 
debilitating arthritis involving other areas of his body as 
well.  He went on to note that, while he does not dispute 
that he owes the principal amount of the loan guaranty debt, 
and is willing to repay that amount (and always has been), he 
does not believe that he also should be responsible for the 
interest accrued on top of the principal.  He said that 
holding him responsible for the additional interest is 
unconscionable, particularly in 


light of his current financial situation, because the 
interest significantly increases his outstanding balance due 
on the loan-in fact, nearly up to the amount of the original 
debt that he owed before making several payments to reduce 
it-and because he never would have incurred the additional 
interest charges had he received proper notification in 1992 
of his right to request a full or partial waiver.  His 
hearing testimony is tantamount to contesting the validity of 
his debt.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-held 
that, when the validity of a debt is challenged by a veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  Further, "VA must 
examine, sequentially, three potential bases for relief:  1) 
Validity of the debt, 2) retroactive release of liability, 
and 3) waiver of the debt."  Id. 1 Vet. App. at 433-37.  The 
Board finds that the veteran's dispute as to whether he 
remains legally obligated to VA for the loan guaranty 
indebtedness (and, particularly, the interest accrued on it) 
is a specific challenge to the validity of the creation of 
the debt.  Thus, the RO must be given an opportunity to make 
these preliminary determinations prior to further 
consideration of the issue of whether the veteran filed a 
timely request for a waiver.

Based on the above preliminary determinations, further 
development of this case also may be necessary to allow the 
veteran an opportunity to submit an amended Financial Status 
Report (FSR, VA Form 20-5655) since he and his wife reported 
in their most recent statement, in August 1998, that they 
have far more net monthly income than they reported in 
another statement they also submitted in August 1998.  It is 
unclear which of the two statements most accurately reflects 
their current financial situation.


Accordingly, the case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should make a preliminary 
determination concerning the validity of 
the debt (and, particularly, the 
interest) the veteran incurred as a 
result of the foreclosure and sale of his 
home in 1992.

2.  If the RO determines the debt was 
created validly, the RO should complete 
any further development of the claim that 
is necessary to properly adjudicate it.  
This may include having the veteran 
complete another VA Financial Status 
Report (FSR, VA Form 20-5655).  He also 
may need to submit copies of his most 
recent Federal income tax returns-since 
he defaulted on his loan in 1992-and 
copies of all installment contracts and 
credit card invoices received since that 
time, or other pertinent evidence 
(medical expenses, etc.) that may have a 
bearing on his ability to repay his 
loan guaranty debt.

3.  Then, the RO should readjudicate the 
claim, giving due consideration to all 
pertinent laws, regulations, case law and 
General Counsel opinions.  If any benefit 
sought on appeal is not granted to his 
satisfaction, the veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  In remanding this 
case, it is not the Board's intent to imply or otherwise 
suggest whether the benefits requested should be granted or 
denied.

The appellant has the right to submit additional evidence and 
argument concerning the matter the Board has remanded to the 
RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

